Citation Nr: 0033936	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought.  The 
veteran, who had active service from September 1947 to 
November 1948, appealed that decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected dysthymia is productive 
of tangential speech and restricted affect, but is not 
productive of suicidal ideation, obsessional rituals, or 
illogical, obscure, or irrelevant speech.

3.  The veteran's service-connected disability, standing 
alone, does not preclude substantially gainful employment 
consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.130, Diagnostic 
Code 9433 (2000).

2.  The requirements for a total evaluation based upon 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

Initially, the Board is satisfied that all relevant facts 
have been properly developed, and that the VA has fulfilled 
its duty to assist the veteran under the auspices of 
38 U.S.C.A. § 5107(a)(West 1991).  Following submission of 
this claim, the veteran was provided a VA psychiatric 
examination in March 1999.  That examination is thorough, and 
discussed the veteran's current psychiatric symptomatology 
using the nomenclature of the VA schedule for rating 
psychiatric disabilities, and included a discussion of the 
veteran's social and industrial adapatability.  The Board 
notes that the veteran's attorney requested that a VA Social 
and Industrial Survey be conducted.  The Board finds that 
further development of this claim, to include a Social and 
Industrial Survey is not warranted, and that the VA has 
fulfilled its duty to assist the veteran with a thorough VA 
examination.

A December 1948 rating decision granted service connection 
for a psychiatric disorder, then characterized as a 
conversion reaction.  A 30 percent evaluation was assigned, 
effective the day following the veteran's November 1948 
separation from active service.  The veteran's level of 
disability has varied since the grant of service connection, 
and his rating has varied accordingly.  By a rating decision 
issued in 1957, the veteran's evaluation for his psychiatric 
disability was reduced to 10 percent.  Effective in December 
1979, that evaluation was increased to 30 percent.  A March 
1986 rating decision reduced the veteran's evaluation for his 
psychiatric disorder from 30 percent to a noncompensable 
rating.  The veteran was hospitalized for VA treatment of his 
psychiatric disability in April 1986 to June 1986, and from 
December 1986 to January 1987.  An August 1986 rating 
decision restored the 30 percent evaluation.  The 30 percent 
rating has remained in effect until the time of this current 
claim, except for the periods when total ratings awarded for 
hospitalization in 1986 and 1987 were in effect.  

The veteran was given a VA psychiatric examination in July 
1986, where he informed a VA examiner that he left his last 
employment five years previously because of back pain.  The 
examiner who conducted that examination stated that the 
veteran's psychiatric problems could cause moderate 
impairment to the veteran's ability to sustain gainful 
employment, although physical problems were the main 
industrial impairment.  

As a result of this claim, the veteran was provided a VA 
psychiatric examination in March 1999.  The veteran informed 
the examiner that he had not sought psychiatric treatment, 
including pharmacological therapy, recently, although a 
remote history of in-patient treatment was elicited.  (The 
claims file, as noted above, does reflect VA in-patient 
treatment in 1986 and 1987).  The veteran related poor 
motivation and impaired memory, but he described his mood as 
"not too bad."  The veteran reported that he stopped 
working in 1977 as a result of difficulties with stress.  He 
denied current use of alcohol or tobacco.  

The examiner stated that the veteran was oriented to two 
spheres, but missed the exact date.  The veteran was dressed 
casually, with fair grooming and hygiene.  Psychomotor 
activity was decreased, but eye contact was fair.  Speech was 
characterized as tangential but logical.  Mood was neutral 
and affect was restricted.  There was neither suicidal nor 
homicidal ideation.  Likewise, there were neither delusions 
nor hallucinations.  Insight and judgment were impaired.  
Dysthymia and probable dementia were diagnosed along Axis I.  
A Global Assessment of Functioning (GAF) score of 50 was 
given along Axis V, with a score of 55 over the preceding 
year also noted.  The examiner stated that the veteran's mood 
disorder did not significantly impair employability, but 
memory problems would preclude employability.

As a result of the examination report, the RO recharacterized 
the veteran's service-connected psychiatric disability to 
reflect the more recent diagnosis of dysthymia, and raised 
his disability evaluation to 50 percent under 38 U.S.C.A. 
§ 4.130, Diagnostic Code 9433 (2000).

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  38 
C.F.R. § 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

A 50 percent evaluation for a mood disorder, including 
dysthymia, contemplates reduced reliability and productivity 
in occupational and social situations due to such 
symptomatology as:  flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation envisions a lowered occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  More severe psychiatric 
manifestations warrant a 100 percent schedular evaluation.  
The schedular criteria incorporate the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
Fourth Edition (DSM-IV).
In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 50 percent evaluation.  In this regard, 
the evidence does not show that the veteran's symptomatology 
meets the criteria for a 70 percent evaluation, such as 
suicidal ideation, obsessional rituals, illogical, obscure, 
or irrelevant speech.  Grooming and hygiene were described as 
fair.  While speech was vague and tangential, it was logical.  
Similarly, while the veteran had a restricted affect and 
impaired judgment, these criteria are also contemplated in 
the current 50 percent evaluation.  While the veteran did 
have memory difficulties, the examiner indicated that the 
veteran had probable dementia, a separate and distinct Axis I 
disorder.  

The Board notes that the veteran's GAF score of 50 to 55 
reflects moderate to severe psychiatric symptomatology.  The 
Board further notes that a GAF score of 50 may reflect an 
inability to maintain employment.  However, in this case, the 
examiner specifically stated that the veteran's nonservice-
connected dementia was the cause for any unemployability.  
When it is not possible to separate the effects of the 
service-connected condition from a non-service-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition.  Mittleider v. West, 11 Vet. App. 181 
(1998).  In this case, however, the examiner did separate the 
effects.

In summary, the veteran did not meet or approximate the 
criteria for a 70 percent evaluation at the time of his VA 
examination.  He has stated that he is not receiving current 
psychiatric treatment, and has not for many years.  Thus, 
there is no other current evidence that would be available 
which might establish that an evaluation in excess of 50 
percent is warranted.  In light of the above, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 50 percent for the veteran's service 
connected dysthymia.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (2000).  

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there is no medical 
opinion of record that the veteran's dysthymia has resulted 
in marked interference with his employment (that is, beyond 
the schedular criteria).  While the veteran has submitted a 
claim for an increased evaluation for his service-connected 
psychiatric disability, the veteran has not submitted any 
evidence that that his dysthymia has resulted in marked 
interference with his employment (that is, beyond the 
schedular criteria) or necessitated frequent periods of 
hospitalization during the course of this claim.  The 
evidence associated with the claims file reflects that the 
veteran has not required hospitalization for treatment of his 
service-connected psychiatric disability in the last 10 
years.  

While the veteran has asserted that he is not employable as a 
result of his dysthymia, that contention is envisioned by the 
schedular criteria, which provides for a 100 percent 
schedular evaluation.  Further, a rating based upon 
unemployability is discussed as a separate issue below.   In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Individual Unemployability

The veteran is seeking a total disability rating as a result 
of his service-connected dysthymia.  A total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as the result of 
two or more service-connected disabilities, provided at least 
one disability is rated at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  Further, multiple injuries incurred 
in action, or the same etiology, are to be considered a 
single disability.  38 C.F.R. § 4.16(a).  Marginal employment 
shall not be considered substantially gainful employment. 38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In addition, a total disability rating for compensation may 
be assigned, even if the schedular rating for the service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 
4.16(b).  Such is to be determined on an extraschedular 
basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

In this claim, the veteran's overall disability evaluation is 
50 percent as a result of his service-connected dysthymia.  
Thus, the veteran does not meet the initial threshold 
requirements for a total rating.  The question remains 
whether the veteran's service connected disability warrants a 
total rating on an extraschedular basis.

The veteran informed the examiner who performed a July 1986 
VA examination that he left his previous employment because 
of back pain.  He stated that he had worked as a truck driver 
and light crane operator for many years, and that he enjoyed 
driving trucks, for the solitude.  He also related that prior 
to leaving his employment, he owned two trucks and a lounge, 
but he was unable to maintain them after leaving employment.  
The veteran informed that examiner that he was not receiving 
Social Security Administration payments.  

As noted above, the examiner stated that although the 
veteran's psychiatric problems could cause moderate 
impairment to the veteran's ability to sustain gainful 
employment, physical problems were the main industrial 
impairment.  This opinion was substantially consistent with a 
February 1986 opinion from a different VA examiner, who 
stated that the veteran was unemployable because of back 
pain, which could have been a temporary problem, but the 
veteran's psychiatric difficulty would not preclude 
employment.  The veteran reported to that examiner that he 
completed the eighth grade, but did not obtain a GED.

The veteran informed the examiner in March 1999 that he left 
his last job in 1977 as a result of difficulties coping with 
stress.  Since then, the veteran related that he has survived 
on Social Security Administration and VA benefits.  The 
examiner concluded that the veteran's service connected mood 
disorder, dysthymia, would not significantly impair 
employability, but his memory problems would preclude 
employment.

Initially, the Board notes that Social Security 
Administration records were not obtained during the course of 
this claim.  However, these records are not pertinent to this 
claim, as the veteran has never indicated that he is 
receiving any Social Security benefits as a result of his 
service connected dysthymia.  While the veteran stated in 
1999 that he had supported himself with Social Security 
benefits since he left work in 1977, the veteran stated in 
1986 that he was not receiving Social Security benefits.  
Likewise, the veteran stated in 1986 that he left his last 
employment as a result of back pain.  The Board finds no 
reason to obtain any possible Social Security Administration 
records.

The Board also notes that competent medical evidence has not 
been submitted during this claim that would show that the 
veteran's service connected dysthymia, standing alone, 
renders the veteran incapable of obtaining and retaining 
substantially gainful employment.  Indeed, the examiner who 
performed the March 1999 examination stated that the 
veteran's mood disorder would not significantly impair 
employment.  Parenthetically, the schedule for rating mental 
disorders characterizes dysthymia as a mood disorder.  While 
the examiner stated that the veteran's memory problems would 
preclude employment, the veteran's "probable" dementia was 
not linked to the veteran's service connected dysthymia, and 
indeed, as noted above, the examiner found this to be a 
separate Axis I diagnosis.

Finally, the Board notes that the veteran has reported 
previously that he worked operating a crane and driving a 
truck.  There is no evidence in the claims file that would 
indicate that the veteran's dysthymia, standing alone, would 
preclude other manual labor occupations.  While the veteran's 
other physical disabilities, such as back pain, as well as 
advancing age and possible dementia, may certainly preclude 
employment, the veteran's age and non-service-connected 
disabilities are not pertinent to a claim for individual 
unemployability as a result of a service connected 
disability.  

Moreover, the Board notes that the veteran himself, in his 
January 1999 application for total disability benefits, 
stated, in block 7 of VA Form 21-8940, that the service-
connected disability that prevented him from securing or 
following gainful employment was "spine & disc disease."  
In light of the above, the Board must find that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disability render him 
individually unemployable.  The evidence is not in equipoise 
and the benefit of the doubt rule is not applicable.  
38 C.F.R. § 3.102.  


ORDER

The claim for an evaluation in excess of 50 percent for 
dysthymia is denied.

The claim for a total rating based upon individual 
unemployability due to service-connected disability is 
denied.



		
	TRESA M. SCHLECHT
	Veterans Law Judge
	Board of Veterans' Appeals



 

